Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 24, 2022

                                       No. 04-22-00124-CV

                            IN THE INTEREST OF P.R.D., a Child

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA02325
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER

        On January 20, 2022, the trial court signed a final judgment terminating appellant’s
parental rights to her child. Because this is an accelerated appeal, the notice of appeal was due to
be filed on February 9, 2022. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4; TEX. FAM. CODE ANN. §
263.405(a). A motion for extension of time to file the notice of appeal was due to be filed on
February 24, 2022. See TEX. R. APP. P. 26.3. On February 28, 2022, appellant filed her notice of
appeal.

        On March 15, 2022, we ordered appellant to explain how we have jurisdiction over this
appeal. Appellant filed a response to our order, stating that she filed, in the trial court, a motion
to extend post-judgment deadlines, pursuant to Rule 306a of the Texas Rules of Civil Procedure.
Appellant further states that, on March 21, 2022, the trial court ruled on the motion in her favor
and determined that all post-judgment deadlines shall run from February 28, 2022. See TEX. R.
CIV. P. 306a(4)–(5).

       Accordingly, we ORDER that the trial court cause the trial court clerk to file, by March
29, 2022, a supplemental clerk’s record containing a written order regarding the extension of
post-judgment deadlines in this case.

       Appellant’s brief remains due on April 11, 2022.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court